






10.36






FIRST LIEN PROMISSORY NOTE
US Obligors: $20,000,000
Canada Obligors: $7,500,000                                February 19, 2016
For value received, each of ASSOCIATED MATERIALS INCORPORATED (f/k/a AMH
Intermediate Holdings Corp.), a Delaware corporation (“Holdings”), ASSOCIATED
MATERIALS, LLC, a Delaware limited liability company (the “Company”), GENTEK
HOLDINGS, LLC, a Delaware limited liability company (“Gentek Holdings”) and
GENTEK BUILDING PRODUCTS, INC., a Delaware corporation (“Gentek Building Inc.”
and together with the Company and Gentek Holdings, each individually a “US
Borrower” and, collectively, the “US Borrower”), AMH NEW FINANCE, INC. (f/k/a
Carey New Finance, Inc.) (“AMH Finance” and together with the US Borrowers and
Holdings, the “US Obligors”), unconditionally promises to pay to the order of
H&F Finco llc (together with its permitted successors and assigns, the “2016
Lender”), the principal sum of TWENTY MILLION DOLLARS ($20,000,000), plus
interest on the unpaid principal balance hereof, commencing as of the date
hereof until repaid at the rates set forth in this Note.
For value received, each of ASSOCIATED MATERIALS CANADA LIMITED, an Ontario
corporation (“Associated Canada”), GENTEK CANADA HOLDINGS LIMITED, an Ontario
corporation (“Gentek Canada”) and GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP,
an Ontario limited partnership (“Gentek Building LP” and together with
Associated Canada and Gentek Canada, each individually a “Canadian Borrower”
and, collectively, the “Canadian Borrower” or the “Canadian Grantors”, as the
case may be; the Canadian Borrowers, together with the US Borrowers, each
individually a “Borrower” and, collectively, the “Borrowers”; the Canadian
Grantors, together with the US Obligors, each individually an “Obligor” and,
collectively, the “Obligor”), unconditionally promises to pay to the order of
the 2016 Lender the principal sum of SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS
($7,500,000), plus interest on the unpaid principal balance thereof, commencing
as of the date hereof until repaid at the rates set forth in this Note.
1.
Definitions

For purposes of this Note, the following terms shall have the meanings set forth
below:
“AMH Finance” has the meaning set forth in the preamble.
“Associated Canada” has the meaning set forth in the preamble.
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state, foreign, provincial or territorial law for the relief
of debtors, including the Bankruptcy and Insolvency Act and the Companies
Creditors Arrangement Act (Canada) and the Winding Up and Restructuring Act
(Canada).
“Borrower” has the meaning set forth in the preamble.
“Canadian Borrower” has the meaning set forth in the preamble.
“Canadian Grantor” has the meaning set forth in the preamble.
“Canadian Guarantee” means the Guarantee dated as of the date hereof made by
each Canadian Guarantor in favor of the 2016 Lender.




--------------------------------------------------------------------------------




“Canadian Guarantor” means each Canadian Grantor and each Canadian Subsidiary
(other than an Excluded Subsidiary) that is or from time to time becomes a
“Canadian Guarantor” under the Existing Credit Agreement.
“Canadian Loan” means the loan to Canadian Borrowers evidenced by this Note, and
all renewals, replacements, extensions and amendments thereof.
“Canadian Obligations” means the collective reference to:
(a)    the due and punctual payment of (i) the principal of and premium, if any,
and interest at the applicable rate provided in this Note (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Canadian Loan, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Canadian Borrowers or any other Canadian
Obligor to any of the Secured Parties under this Note and the other Note
Documents,
(b)     the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Canadian Borrowers under or pursuant to this
Note and the other Note Documents, and
(c)     the due and punctual payment and performance of all the covenants,
agreements, and liabilities of each Canadian Obligor under or pursuant to this
Note or the other Note Documents.
“Canadian Pledge Agreement- Canadian Grantors” means the Canadian Pledge
Agreement dated as of the date hereof entered into by the Canadian Grantors and
the 2016 Lender with respect to the Canadian Obligations.
“Canadian Pledge Agreement- US Obligations” means the Canadian Pledge Agreement
dated as of the date hereof entered into by Gentek Building Inc. and the 2016
Lender with respect to the Obligations.
“Canadian Security Agreement” means the Security Agreement dated as of the date
hereof, entered into by Canadian Grantors, the other grantors party thereto and
the 2016 Lender with respect to the Canadian Obligations.
“Canadian Security Documents” means, collectively, the Canadian Pledge
Agreement- Canadian Grantors, the Canadian Pledge Agreement - US Obligations,
the Canadian Security Agreement, the Deed of Hypothec, any intellectual property
security agreements, the US Security Agreement (with respect to the Canadian
Obligations), the US Pledge Agreement (with respect to the Canadian Obligations)
and each other security agreement, mortgage or other instrument or document
executed and delivered pursuant to Section 9.6 or pursuant to any of the Note
Documents to secure or perfect the security interest securing any or all of the
Canadian Obligations.
“Closing Date” means the date hereof, which is February 19, 2016.
“Company” has the meaning set forth in the preamble.
“Deed of Hypothec” means the deed of hypothec granted by the Canadian Grantors
in favor of the 2016 Lender with respect to the Canadian Obligations.
“Dollars” and “$” means the lawful currency of the United States.
“Event of Default” has the meaning set forth in Section 10.
“Excess Availability (Tranche A)” means, as of any date of determination, an
amount equal to the sum of US Tranche A Excess Availability and the Canadian
Tranche A Excess Availability.




--------------------------------------------------------------------------------




“Existing Credit Agreement” means that certain Amended and Restated Revolving
Credit Agreement, dated as of April 18, 2013, as amended by Amendment No. 1
dated as of March 23, 2015, as further amended by Amendment No. 2 dated as of
December 7, 2015, and as further amended by Amendment No. 3 dated as of February
19, 2016 (but without giving effect to any other amendments, restatements,
modifications or waivers thereto), among US Borrowers as “US Borrowers”, AMH
Finance as an additional “Grantor”, Canadian Borrowers as “Canadian Borrowers”,
the persons from time to time party thereto as “Lenders”, UBS AG, STAMFORD
BRANCH, as “US Administrative Agent” and “US Collateral Agent”, UBS AG CANADA
BRANCH as “Canadian Administrative Agent” and “Canadian Collateral Agent” and
WELLS FARGO CAPITAL FINANCE, LLC, as “Co-Collateral Agent”.
“Gentek Building Inc.” has the meaning set forth in the preamble.
“Gentek Building LP” has the meaning set forth in the preamble.
“Gentek Canada” has the meaning set forth in the preamble.
“Gentek Holdings” has the meaning set forth in the preamble.
“Holdings” has the meaning set forth in the preamble.
“LIBOR Rate” means with respect to each calendar month or portion thereof during
which Loans are outstanding, (i) the rate per annum determined by the 2016
Lender to be the offered rate which appears on the page of the Reuters Screen
which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) (the “LIBO
Rate”) for deposits (for delivery on the first day of such calendar month) with
a term equivalent (or near equivalent) to such calendar month in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two Business
Days prior to the commencement of such calendar month, or (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the 2016 Lender to be the offered rate on such other page or other
service which displays the LIBO Rate for deposits (for delivery on the first day
of such calendar month) with a term equivalent to such calendar month in
Dollars, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such calendar month; provided that,
if LIBO Rates are quoted under either of the preceding clauses (i) or (ii), but
there is no such quotation for the relevant calendar month, the LIBO Rate shall
be equal to the rate for a period of time which most closely approximates such
calendar month as determined in the sole discretion of the 2016 Lender;
provided, further, that, the LIBOR Rate shall not be less than 1.00% per annum;
provided, further, that, if any such rate determined pursuant to the preceding
clauses (i) or (ii) is below zero, the LIBOR Rate will be deemed to be zero. To
the extent that there is no reference rate available pursuant to the foregoing,
the “LIBOR Rate” shall be deemed to be the ABR (under and as defined in the
Existing Credit Agreement) for each day during such calendar month.
“Loan” means the loans evidenced by this Note, and all renewals, replacements,
extensions and amendments thereof.
“Maturity Date” has the meaning set forth in Section 4.1.
“Note” means this promissory note and includes all renewals, replacements and
amendments hereof.
“Note Document” means any other document related to or delivered in connection
with this Note, including but not limited to the Canadian Security Documents and
the US Security Documents.
“Obligations” means the Canadian Obligations and the US Obligations.
“Obligor” has the meaning set forth in the preamble.
“Register” has the meaning set forth in Section 17(b).




--------------------------------------------------------------------------------




“Repayment Conditions” means, as of any date of determination with respect to
any payment, (a)(i) no Default or Event of Default shall have occurred and be
continuing under the Existing Credit Agreement or would result therefrom, (ii)
the Excess Availability (Tranche A) on the date of such payment (prior to giving
effect thereto) shall be no less than $60,000,000 and (iii) Excess Availability
(Tranche A) on the date of such payment (immediately after giving effect
thereto) and the projected daily average Excess Availability (Tranche A) for the
thirty-day period immediately following the date of such payment shall, in each
case, be no less than $32,500,000 and (b) the Borrower shall have delivered to
the administrative agents under the Existing Credit Agreement, a certificate of
an authorized officer of the Borrower setting forth, in reasonable detail, the
calculation of Excess Availability (Tranche A) for each of the periods set forth
in the foregoing clauses (a)(ii) and (a)(iii), and the basis therefor.
“Revolving Loan Intercreditor Agreement” means the Revolving Loan Intercreditor
Agreement dated as of the date hereof among 2016 Lender and US Collateral Agent,
and acknowledged and agreed by Holdings, the Company and the other US
Guarantors.
“Secured Parties” means (a) the 2016 Lender and (b) any successors, endorsees,
transferees and assigns of the foregoing.
“Specified Subsidiary” means any “Specified Subsidiary” under and as defined in
the Existing Credit Agreement.
“2016 Lender” has the meaning set forth in the preamble.
“US Borrowers” has the meaning set forth in the preamble.
“US Guarantee” means the Guarantee dated as of the date hereof made by each US
Guarantor in favor of the 2016 Lender.
“US Guarantors” means (a) Holdings, (b) the Company, (c) and each Domestic
Subsidiary (other than an Excluded Subsidiary) that is or from time to time
becomes a “US Guarantor” under the Existing Credit Agreement.
“US Loan” means the loan to US Borrowers evidenced by this Note, and all
renewals, replacements, extensions and amendments thereof.
“US Obligations” means the collective reference to:
(a)    the due and punctual payment of (i) the principal of and premium, if any,
and interest at the applicable rate provided in this Note (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the US Loan, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the US Borrowers or any other US Obligor to
any of the Secured Parties under this Note and the other Note Documents,
(b)     the due and punctual performance of all covenants, agreements,
obligations and liabilities of the US Borrowers under or pursuant to this Note
and the other Note Documents, and
(c)     the due and punctual payment and performance of all the covenants,
agreements, and liabilities of each US Obligor under or pursuant to this Note or
the other Note Documents.
“US Pledge Agreement” means the Pledge Agreement dated as of the date hereof,
entered into by the US Obligors, the other pledgors party thereto and the 2016
Lender with respect to the Obligations.
“US Security Agreement” means the Security Agreement dated as of the date
hereof, entered into by the US Obligors, the other grantors party thereto and
the 2016 Lender with respect to the Obligations.




--------------------------------------------------------------------------------




“US Security Documents” means, collectively, the US Security Agreement, the US
Pledge Agreement, any intellectual property security agreements, the Canadian
Pledge Agreement - US Obligations, and each other security agreement or other
instrument or document executed and delivered pursuant to Section 9.6 or
pursuant to any of the Note Documents to secure or perfect the security interest
securing any or all of the US Obligations.
Whenever the sense of this Note requires, words in the singular shall be deemed
to include the plural and words in the plural shall be deemed to include the
singular. Section headings are for convenience only and shall not affect the
meaning of this document.
Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Existing Credit Agreement.
2.
Interest Rate and Fee Provisions

2.1
Interest Rate

The unpaid principal balance of the Loans will bear interest at the applicable
LIBOR Rate plus 4.25%. All unpaid interest on the Loan will be paid on the first
calendar day of each month (or if such day is not a Business Day, the next
succeeding Business Day) and (b) the Maturity Date (defined below).
2.2
Computations of Interest

All computations of interest shall be based on a 360‑day year for the actual
number of days elapsed. All calculations of the LIBOR Rate shall be made by the
2016 Lender and shall be conclusive absent manifest error.
For the purposes of the Interest Act (Canada) and with respect to Canadian
Borrowers only: (i) whenever any interest or fee payable by the Canadian
Borrowers is calculated on any basis other than a full calendar year (the
“deemed interest period”), the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to a yearly rate calculated by
dividing such interest rate by the actual number of days in the deemed interest
period, then multiplying such result by the actual number of days in the
calendar year (365 or 366); and (ii) all calculations of interest payable by the
Canadian Borrowers under this Note or any other Note Document are to be made on
the basis of the nominal interest rate described herein and therein and not on
the basis of effective yearly rates or on any other basis which gives effect to
the principle of deemed reinvestment of interest. The parties hereto acknowledge
that there is a material difference between the stated nominal interest rates
and the effective yearly rates of interest and that they are capable of making
the calculations required to determine such effective yearly rates of interest.
2.3
Maximum Interest Rate; Criminal Rate of Interest; Nominal Rate of Interest

Notwithstanding any provision contained herein, the total liability of US
Borrowers for payment of interest pursuant hereto, including any late charges,
shall not exceed the maximum amount of interest permitted by applicable law to
be charged, collected or received from US Borrower, and if any payments by US
Borrower include interest in excess of that maximum amount, 2016 Lender shall
apply the excess first to reduce the unpaid balance of the US Loan, then to
reduce the balance of any other indebtedness of US Borrowers to 2016 Lender. If
there is no such indebtedness, the excess shall be returned to US Borrowers.
If any provision of this Note or any of the other Note Documents would obligate
the Canadian Borrowers or any other Person to make any payment of interest or
other amount payable to the 2016 Lender in an amount or calculated at a rate
which would be prohibited by law or would result in a receipt by the 2016 Lender
of interest at a criminal rate (as construed under the Criminal Code (Canada)),
if applicable thereto, then notwithstanding that provision, that amount or rate
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law or result in a receipt by the 2016 Lender of interest at a criminal rate,
the adjustment to be effected, to the extent necessary, as follows: (i) first,
by reducing the amount or rate of interest required to be paid to




--------------------------------------------------------------------------------




the 2016 Lender under this Note; and (ii) thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid to the 2016 Lender
which would constitute interest for purposes of the Criminal Code (Canada).
Notwithstanding the provisions of this Section 2.3, and after giving effect to
all adjustments contemplated hereby, if the 2016 Lender shall have received an
amount in excess of the maximum permitted by the Criminal Code (Canada) or other
legal prohibition, then the Canadian Borrowers or such other Person shall be
entitled, by notice in writing to the 2016 Lender, as the case may be, to obtain
reimbursement from the 2016 Lender, as the case may be, in an amount equal to
the excess, and pending reimbursement, the amount of the excess shall be deemed
to be an amount payable by the 2016 Lender, as the case may be, to the Canadian
Borrowers. Any amount or rate of interest referred to in this Section 2.3 shall
be determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that any
Obligation remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
date of the incurrence of the Obligation to its relevant maturity date and, in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the 2016 Lender shall be conclusive for the purposes of
that determination.
2.4
Default Rate

Upon the occurrence and during the continuance of any Event of Default, the
interest rate charged on the Loan will automatically increase to a rate of
interest equal to 2 percent per annum in excess of the interest rate then
applicable to the Loan, from the date of the occurrence of the Event of Default
until the Event of Default is cured or waived by 2016 Lender or, absent cure or
waiver, until the Loan is repaid in full.
2.5    Upfront Fee
On the date hereof US Borrower and Canadian Borrower, respectively, shall pay
the 2016 Lender an upfront fee in an amount equal to 0.125% of the initial
amount of the US Loan and Canadian Loan.
3.
Use of Proceeds

Proceeds of the Loan shall be used to pay for the working capital needs of
Borrowers and their Subsidiaries, costs and expenses associated with this Note
and for other general corporate purposes.
4.
Payments

4.1    (a) US Borrower shall pay to 2016 Lender the entire unpaid principal
balance of the US Obligations and (b) Canadian Borrower shall pay to 2016 Lender
the entire unpaid principal balance of the Canadian Obligations, in each case on
the date that is the earlier of (i) June 18, 2018 and (ii) 30 days prior to the
maturity date of the Senior Secured Notes, or, if such date is not a Business
Day, the next preceding Business Day (the “Maturity Date”).
4.2    All sums payable to 2016 Lender under to this Note shall be paid directly
to 2016 Lender in immediately available United States funds. All payments
hereunder shall be made to the 2016 Lender free and clear of all claims and
without deduction, set-off or counterclaim, at the office of the 2016 Lender on
the date when due, or as otherwise mutually agreed to by the Borrowers and the
2016 Lender. Whenever any payment to be made hereunder becomes due and payable
on a day other than a Business Day, such payment may be made on the next
succeeding Business Day and such extension of time shall in such case be
included in computing interest on such payment.
5.
Prepayments

5.1    Voluntary.    Subject to the Revolving Loan Intercreditor Agreement, upon
one Business Day’s prior written notice, Borrowers shall have the right, at any
time and without penalty or premium, to




--------------------------------------------------------------------------------




prepay the whole or any part of the Loan. All prepayments shall be applied first
to accrued interest on the Loan and then to the outstanding principal balance of
the Loan.
5.2    Mandatory.    The US Obligors shall repay in full US Obligations and the
Canadian Obligors shall repay in full the Canadian Obligations on the Business
Day immediately following the date that the Repayment Conditions have been met.
5.3    No Additional Borrowings. No Loan may be reborrowed after repayment
thereof.
5.4    US Borrowers and Canadian Borrowers. All payments by Canadian Borrowers
shall be applied to Canadian Obligations. All payments by US Borrowers shall be
first applied to US Obligations and second applied to Canadian Obligations.
6.
Guarantee and Security

The US Obligations shall be guaranteed pursuant to the US Guarantee. The US
Obligations shall be secured pursuant to the US Pledge Agreement, the Canadian
Pledge Agreement- US Obligations, the US Security Agreement and the other US
Security Documents on a first lien basis subject to the Intercreditor Agreement
and the Revolving Loan Intercreditor Agreement.
The Canadian Obligations shall be guaranteed pursuant to the Canadian Guarantee
and US Guarantee. The Canadian Obligations shall be secured pursuant to the
Canadian Pledge Agreement-Canadian Grantors, the Canadian Pledge Agreement - US
Obligations, the US Pledge Agreement, the Canadian Security Agreement, the Deed
of Hypothec, the US Security Agreement and the other Canadian Security Documents
on a first lien basis subject to the Intercreditor Agreement and the Revolving
Loan Intercreditor Agreement.
Notwithstanding anything herein to the contrary, the 2016 Lender acknowledges
that the lien and security interest granted to the 2016 Lender pursuant to the
Note Documents and the existence of any right or remedy by the 2016 Lender
thereunder are subject to the provisions of the Intercreditor Agreements. In the
event of a conflict between the terms of the Intercreditor Agreements and any
Note Document, the terms of the applicable Intercreditor Agreement shall govern
and control.


7.
Reimbursement for Out-of-Pocket Costs; Indemnification

Subject to Section 5.4, Borrowers will pay on demand (a) all documented
out-of-pocket costs (including reasonable and documented costs, fees and
disbursements of counsel to 2016 Lender) incurred by 2016 Lender in connection
with the negotiation of the terms of this Note and (b) all reasonable and
documented out-of-pocket costs incurred by 2016 Lender in enforcing the
obligations evidenced by this Note, including all attorneys’ fees, whether or
not a civil action or similar proceeding (including claims and adversary
proceedings in the bankruptcy court) is commenced or pursued to judgment or an
appeal thereof is filed or pursued to completion. Interest will accrue on the
unpaid balance of such costs at the default rate from the 5th day following the
demand until such costs are paid.
Section 13.5 of the Existing Credit Agreement is hereby incorporated herein and
deemed made by Holdings, Company and Borrowers, mutatis mutandis, for the
benefit of the 2016 Lender on the date hereof.
8.
Holdings, Company and Borrowers’ Representations and Warranties

Each of Holdings, Company and Borrowers acknowledges and agrees that, by this
reference, the representations and warranties contained in Section 8 of the
Existing Credit Agreement are hereby incorporated herein and deemed made by
Holdings, Company and Borrowers, mutatis mutandis, for the benefit of the 2016
Lender on the date hereof.
Additionally, each of Holdings, Company and Borrowers make the following
representations and warranties to, and agreements with, the 2016 Lender:




--------------------------------------------------------------------------------




(a)    Each of Holdings, Company and Borrowers has the corporate power and
authority to execute and deliver this Note and to perform the terms and
conditions hereof and has taken all necessary action to authorize the execution
and delivery of this Note.
(b)    This Note, when executed and delivered by a duly authorized officer of
each of Holdings, Company and Borrowers, will constitute the legal, valid and
binding obligation of each of Holdings, Company and Borrowers enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).
(c)    The execution and delivery of this Note and the performance of the
transactions contemplated herein, in accordance with the terms and conditions
hereof, will not:
(i)    violate any provision of any Organizational Documents of each of
Holdings, Company and Borrowers;
(ii)    contravene any existing provision of any material Applicable Law of any
Governmental Authority; or
(iii)    conflict or be inconsistent with, or result in any breach or violation
of, any term, covenant, condition or provision of, or constitute a default
under, or result in the creation or imposition of any lien, security interest,
charge or encumbrance upon any of the property or assets of each of Holdings,
Company and Borrowers pursuant to the terms of any contractual restriction or
undertaking under any indenture, mortgage, deed of trust, agreement or other
instrument to which any of Holdings, Company or the Borrowers is a party or by
which any of Holdings, Company or the Borrowers or any of their assets may be
bound, except to the extent that any such conflict, breach, contravention,
default, creation or imposition could not reasonably be expected to result in a
Material Adverse Effect.
(d)    No event which constitutes or would constitute, with the giving of notice
or lapse of time, or both, an Event of Default has occurred and is continuing.
9.
Covenants

9.1    General. Each of Holdings, Company and each Borrower acknowledges and
agrees that, by this reference, the affirmative and negative covenants contained
in Section 9 and 10, respectively, of the Existing Credit Agreement are hereby
incorporated herein, mutatis mutandis, and each of Holdings, Company and each
Borrower agrees to be bound thereby, as if fully set forth herein; provided,
that to the extent any provision so incorporated includes a right to consent,
notice to or waiver by any Person other than the 2016 Lender or an Obligor, the
2016 Lender shall be deemed to be the applicable Person.


9.2    Prohibition on Changes to Borrowing Base and Increases of Indebtedness.
Borrowers acknowledge and agree that 2016 Lender is making the Loans to
Borrowers hereunder in reliance upon the value of the Collateral and, in
particular, the Revolving Priority Collateral such that if the Existing Credit
Agreement were to (a) change advance rates or (b) otherwise modify any of the
definitions related to the Borrowing Base in a manner which would result in the
increase of availability under the Existing Credit Agreement the 2016 Lender
will suffer irreparable harm.


As such, Obligors will not, and will not permit any of their Restricted
Subsidiaries to, (i) amend, waive, supplement, restate or otherwise modify the
Existing Credit Agreement or any other Credit Document with respect to any
matter (A) described in Section 13.1(c) of the Existing Credit Agreement, (B)
described in Section 2.15 of the Existing Credit Agreement, or (C) that
increases the aggregate amount of the Commitments, “Loans” or other Indebtedness
under the Existing Credit Agreement or any Credit Document, (ii) except pursuant
to Section 2.1(d) of the Existing Credit Agreement, seek any extensions of
credit




--------------------------------------------------------------------------------




thereunder that would result in negative Excess Availability (Tranche A),
negative US Tranche A Excess Availability or negative Canadian Tranche A Excess
Availability, (iii) incur any New Revolving Credit Commitments or any other
Indebtedness pursuant to Section 2.15 of the Credit Agreement without the prior
written consent of the 2016 Lender, or (iv) incur or otherwise permit to be
outstanding any commitments, loans or other Indebtedness under the Existing
Credit Agreement or any Credit Document which is secured on a junior basis with
the obligations under the Existing Credit Agreement but is senior to or has the
same priority as the Obligations.


9.3    [Reserved].


9.4    Payments. The Borrowers shall punctually pay all amounts due under this
Note at the times and on the dates specified herein and shall duly perform and
observe all of its other obligations under this Note.


9.5    Notices. The Borrowers shall, promptly upon becoming aware thereof,
notify the 2016 Lender of the occurrence of any Event of Default or the
occurrence of any event which, with the giving of notice or lapse of time or
both, would constitute an event of default or breach under any other agreement
to which any Borrower is a party or by which its assets may be bound.


9.6    Further Assurances.


(a)    The Obligors will, and will cause each other guarantor that becomes a
guarantor under the Existing Credit Agreement or the Senior Secured Notes
Indenture after the date hereof, to execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law, or which the 2016 Lender may reasonably request, in
order to grant, preserve, protect and perfect the validity and priority of the
security interests created or intended to be created by the Security Documents,
all at the expense of the Obligors and their Restricted Subsidiaries.
(b)    Subject to any applicable limitations set forth in the Existing Credit
Agreement and the Senior Secured Notes Indenture and in any document related
thereto, if any assets (excluding any Real Property unless requested by 2016
Lender at any time an Event of Default has occurred and is continuing) or any
interest therein) constitute Collateral pursuant to the Existing Credit
Agreement and/or the Senior Secured Notes Indenture as of the date hereof or at
any time hereafter, the Company will promptly notify the 2016 Lender thereof
and, upon the request of the 2016 Lender, will promptly cause such assets to be
subjected to a Lien securing the Obligations and will take, and cause the other
Obligors to take, such actions as shall be necessary or reasonably requested by
the 2016 Lender to grant and perfect such Liens consistent with the applicable
requirements under the Existing Credit Agreement and the Senior Secured Notes
Indenture, all at the expense of the Obligors and their Restricted Subsidiaries.


10.
Events of Default

10.1    Each of Holdings, Company and each Borrower acknowledges and agrees
that, by this reference, the events of default contained in Section 11 of the
Existing Credit Agreement are hereby incorporated herein, mutatis mutandis, and
Holdings, Company and each Borrower agrees to be bound thereby, as if fully set
forth herein. Furthermore, each of Holdings, Company and each Borrower
acknowledge




--------------------------------------------------------------------------------




and agree that if at any time an Event of Default has occurred or is continuing
under the Existing Credit Agreement, whether or not waived, removed by amendment
or otherwise modified, such event shall constitute an “Event of Default”
hereunder until such time as 2016 Lender has waived such event. Furthermore,
each of Holdings, Company and each Borrower acknowledge and agree that upon the
occurrence of any of the following specified events, an “Event of Default” shall
have been deemed to have occurred under this Note:
(a) Payments. The Borrowers shall (i) default in the payment when due of any
principal of the Loan or (ii) default, and such default shall continue for five
or more Business Days, in the payment when due of any interest on the Loan or
any fees or of any other amounts owing hereunder or under any other Note
Document; or
(b) Representations, etc. Any representation, warranty or statement made or
deemed made by any Obligor herein or in any other Note Document or any
certificate, statement, report or other document delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or
(c) Guarantee. The Canadian Guarantee or US Guarantee or any material provision
thereof shall cease to be in full force or effect or any Canadian Guarantor, US
Guarantor or any Obligor shall deny or disaffirm in writing any Obligor’s
obligations under the Canadian Guarantee or US Guarantee;
(d) Security Documents. Any of the Canadian Security Documents, US Security
Documents or any material provision thereof shall cease to be in full force or
effect (other than pursuant to the terms hereof) or any grantor, pledgor or
mortgagor thereunder or any Obligor shall deny or disaffirm in writing any
grantor’s, pledgor’s or mortgagor’s obligations under such Canadian Security
Document or US Security Document; or
(e) Bankruptcy, etc. The Company or any Specified Subsidiary shall commence a
voluntary case, proceeding or action concerning itself under Title 11 of the
United States Code entitled “Bankruptcy” or under the Bankruptcy Code; or an
involuntary case, proceeding or action is commenced against the Company or any
Specified Subsidiary and the petition is not controverted within 10 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against the Company or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code), receiver, receiver and manager, trustee or similar Person is appointed
for, or takes charge of, all or substantially all of the property of the Company
or any Specified Subsidiary; or the Company or any Specified Subsidiary
commences any other proceeding or action under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Company or any Specified Subsidiary; or there is commenced against the
Company or any Specified Subsidiary any such proceeding or action that remains
undismissed for a period of 60 days; or any order of relief or other order
approving any such case or proceeding or action is entered; or the Company or
any Specified Subsidiary suffers any appointment of any custodian, receiver,
receiver manager, trustee or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Company or any Specified Subsidiary makes a general assignment for the benefit
of creditors; or any corporate action is taken by the Company or any Specified
Subsidiary for the purpose of effecting any of the foregoing.
All the events incorporated by reference herein and otherwise specified to be
“Events of Default” hereunder are each an “Event of Default”.
11.
    Remedies

After the occurrence and during the continuation of an Event of Default (other
than under Section 11.5 of the Existing Credit Agreement), 2016 Lender may, but
shall not be obligated to by notice to Company, immediately demand payment of
this Note and may immediately proceed to exercise all rights and remedies




--------------------------------------------------------------------------------




that 2016 Lender may have against Obligors and any Collateral. All rights and
remedies of 2016 Lender are cumulative and not exclusive and the commencement or
partial exercise of any such right or remedy shall not preclude 2016 Lender from
the exercise of any other right or remedy until the debts evidenced by this Note
are paid in full in cash.
After the occurrence of any Event of Default under Section 10.1(e) of this Note
or Section 11.5 under the Existing Credit Agreement, the outstanding principal
amount of and all accrued interest on this Note shall become immediately due and
payable without any declaration or any other act on the part of the 2016 Lender.
No failure on the part of the 2016 Lender to exercise, and no course of dealing
with respect to, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.
12.
    No Borrowers Assignment; Successors and Assigns

No Borrower shall have the right to assign its rights or obligations under this
Note. Subject to the foregoing restrictions on assignment by Borrowers, this
Note shall bind and inure to the benefit of the respective successors and
assigns of each Borrower and 2016 Lender. The 2016 Lender may assign this Note
with the consent of Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) (provided no consent shall be required at any time an
Event of Default has occurred or is continuing); provided that such transfer
must be reflected in the Register (as provided in Section 17(b)) and such
assignee agrees to be bound by the Intercreditor Agreements. This Note is
exchangeable for an equal aggregate principal amount of notes of different
denominations (in integral multiples of $1,000 principal amount), as requested
by the 2016 Lender surrendering the same. No service charge will be charged to
the 2016 Lender for such registration, transfer or exchange.
13.
    Integration

This Note is the final and complete expression of the agreement of the parties
and is intended to supersede any prior or contemporaneous oral or written
understandings and agreements relating to this Note. Neither this Note nor any
term hereof may be amended, waived, discharged or terminated other than by a
written instrument signed by Borrowers and the 2016 Lender.
14.
    Savings Clause

If any term of this Note is hereafter determined to be illegal or unenforceable,
that term will be deemed deleted without invalidating the remaining terms and,
to the fullest extent permitted by law, each Borrower hereby waives any
provision of law that renders any term illegal or unenforceable.
15.
    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

(a)    THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF EACH PARTY HERETO SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
(WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS NOTE, WHICH EACH OBLIGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OBLIGOR
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH OBLIGOR, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS NOTE




--------------------------------------------------------------------------------




BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER OBLIGOR. EACH OBLIGOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO OBLIGOR AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE
BELOW, SUCH SERVICE TO BECOME EFFECTIVE 5 DAYS AFTER SUCH MAILING. EACH OBLIGOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF 2016 LENDER OR THE HOLDER
OF THIS NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OBLIGOR IN ANY OTHER
JURISDICTION.
(b)    EACH OBLIGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS NOTE BROUGHT IN THE COURTS
REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OBLIGOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE
OR THE TRANSACTION CONTEMPLATED HEREBY.
16.
    Notices

All notices, requests, consents, demands, approvals and other communications
hereunder shall be deemed to have been duly given, made, or served if made in
writing and delivered personally, sent via facsimile, or mailed by first class
mail, postage prepaid, to each Borrower or 2016 Lender, as the case may be. For
purposes of this Note, the address of 2016 Lender and each Borrower shall be as
set forth in Schedule 16 attached hereto. The designation of the persons to be
so notified or the address of such persons for the purposes of such notice may
be changed from time to time by similar notice in writing, except that any
communication with respect to a change of address shall be deemed to be given or
made when received by the person to whom such communication was sent.
17.
    Certain Tax Provisions

(a)     Form W-9. On or prior to the date hereof, 2016 Lender shall deliver to
Borrower two copies of United States Internal Revenue Service Form W-9, properly
completed and duly executed by the 2016 Lender.
(b)     Book Entry. Borrower shall maintain a register for the recordation of
the name and address of 2016 Lender and any of the 2016 Lender’s assignees and
principal amount of the Loan owed to 2016 Lender and any of the 2016 Lender’s
assignees pursuant to the terms hereof from time to time (the “Register”). Any
transfer of ownership of an interest in the Loan is required to be reflected in
the Register. The entries in the Register shall be conclusive, and Borrower,
2016 Lender and any of 2016 Lender’s assignees may treat each person whose name
is recorded in the Register pursuant to the terms hereof as a 2016 Lender
hereunder for all purposes of this Note.




--------------------------------------------------------------------------------




18.
    Judgment Currency



(a)    If for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due to the 2016 Lender in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties agree, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which, in accordance with normal banking procedures, the
2016 Lender could purchase the Original Currency with the Other Currency on the
Business Day preceding the day on which final judgment is given or, if permitted
by applicable law, on the day on which the judgment is paid or satisfied.
(b)    The obligations of the Borrowers in respect of any sum due in the
Original Currency from it to the 2016 Lender under any of the Note Documents
shall, notwithstanding any judgment in any Other Currency, be discharged only to
the extent that on the Business Day following receipt by the 2016 Lender of any
sum adjudged to be so due in the Other Currency, the 2016 Lender may, in
accordance with normal banking procedures, purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to the 2016 Lender in the Original Currency, the
Borrowers agree, as a separate obligation and notwithstanding the judgment, to
indemnify the 2016 Lender, against any loss, and, if the amount of the Original
Currency so purchased exceeds the sum originally due to the 2016 Lender in the
Original Currency, the 2016 Lender shall remit such excess to the Borrowers.
    
19.
    General

(a)    All reimbursements and payments other than payments of principal and
interest required by this Note shall be immediately due and payable on demand.
(b)    Each Borrower waives all notices required by law; including without
limitation presentment and demand for payment, protest, notice of protest and
notice of demand, protest, dishonor and nonpayment.
(c)    Time is of the essence for purposes of this Note.
19.     Counterparts
This Note may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Note by facsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Note.


* * * * *




--------------------------------------------------------------------------------






ASSOCIATED MATERIALS INCORPORATED,
as Holdings
By: ___________________________________________    
Name: Scott Stephens
Title:
Executive Vice President and Chief Financial Officer

ASSOCIATED MATERIALS, LLC,
as a US Borrower
By:___________________________________________     
Name: Scott Stephens
Title:
Executive Vice President and Chief Financial Officer

GENTEK HOLDINGS, LLC,
as US Borrower
By:___________________________________________     
Name: Scott Stephens
Title:
Executive Vice President and Chief Financial Officer

GENTEK BUILDING PRODUCTS, INC.,
as a US Borrower
By:__________________________________________     
Name: Scott Stephens
Title:
Executive Vice President and Chief Financial Officer

AMH NEW FINANCE, INC.
as a US Obligor
By:____________________________________________     
Name: Scott Stephens
Title:
Executive Vice President and Chief Financial Officer







--------------------------------------------------------------------------------




ASSOCIATED MATERIALS CANADA LIMITED,
as a Canadian Borrower
By:_________________________________________     
Name:    
Title:    
GENTEK CANADA HOLDINGS LIMITED,
as a Canadian Borrower
By:__________________________________________     
Name:    
Title:    
GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP, by its general partner
GENTEK CANADA HOLDINGS LIMITED,
as a Canadian Borrower
By:___________________________________________     
Name:    
Title:    




--------------------------------------------------------------------------------




Acknowledged and Agreed:
As of the date first above written:


H&F FINCO LLC
By: Hellman & Friedman Capital Partners VI, L.P., its managing member
By: Hellman & Friedman Investors VI, L.P., its general partner
By: Hellman & Friedman LLC, its general partner


By:_________________________________________        
Name:    
Title:    






--------------------------------------------------------------------------------




Schedule 16
Notices


H&F FINCO LLC
c/o Hellman & Friedman
One Maritime Plaza, 12th Floor
San Francisco, California 94111
Attn: Eric Ragatz
Email: erik@hf.com


US Borrowers
c/o Associated Materials, LLC
3773 State Road
Cuyahoga Falls, Ohio 44223
Attn: Bill Horvath, Treasurer
Email: bhorvath@associatedmaterials.com






